In a proceeding to enforce the terms of an order of support, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County, dated September 7, 1976, as determined that he was obligated to pay $350 per month as child support. Proceeding remitted to the Family Court to hear and report, with findings of fact, on the issue of whether the stipulation dated September 19, 1975 was intended by the parties to permanently raise appellant’s child support obligation from $300 per month to $350 per month without regard to the continuance of the therapy. The appeal is held in abeyance in the interim. A proper determination of this appeal cannot be made until the issue set forth above is resolved. We are unable to determine whether the order appealed from raised appellant’s support obligation without adherence to the provisions of section 461 of the Family Court Act. Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.